Digitally signed by
                                                                                 Reporter of Decisions
                              Illinois Official Reports                          Reason: I attest to the
                                                                                 accuracy and
                                                                                 integrity of this
                                                                                 document
                                      Appellate Court                            Date: 2017.07.18
                                                                                 14:22:59 -05'00'




                  Jankovich v. Illinois State Police, 2017 IL App (1st) 160706



Appellate Court          MICHAEL JANKOVICH, Plaintiff-Appellant, v. THE ILLINOIS
Caption                  STATE POLICE and THE ILLINOIS CONCEALED CARRY
                         LICENSING REVIEW BOARD, Defendants-Appellees.



District & No.           First District, Fourth Division
                         Docket No. 1-16-0706



Filed                    April 27, 2017



Decision Under           Appeal from the Circuit Court of Cook County, No. 14-CH-11615; the
Review                   Hon. Moshe Jacobius, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Samuel A. Shelist, of Chicago, for appellant.
Appeal
                         Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                         Solicitor General, and Mary C. LaBrec, Assistant Attorney General, of
                         counsel), for appellees.



Panel                    PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                         with opinion.
                         Justices Howse and Burke concurred in the judgment and opinion.
                                              OPINION

¶1       Plaintiff Michael Jankovich appeals from the rejection of his application for a
     concealed-carry license under the Firearm Concealed Carry Act (Act) (430 ILCS 66/1 et seq.
     (West 2014)) by defendants the Illinois State Police (ISP) and the Concealed Carry Licensing
     Review Board (Board) (collectively, defendants). The Chicago police department and Cook
     County sheriff’s office filed objections to plaintiff’s application, which the Board affirmed.
     Plaintiff then filed a petition for review of the Board’s decision in the circuit court of Cook
     County, which the circuit court denied.
¶2       On appeal, plaintiff argues (1) that the trial court incorrectly found that the second
     amendment does not protect the right to carry a concealed firearm and, as a result, applied the
     improper level of scrutiny to the Act; (2) that the Board improperly relied on a rap sheet and
     police reports, which were inadmissible hearsay; (3) that the standard applied by the Board in
     denying his license violates the second amendment and is unconstitutionally vague; and (4) if
     the Board could rely on hearsay evidence under the Act, the Act’s allowing such reliance
     violates his constitutional rights.
¶3       We affirm. We hold that the Board did not err in considering the rap sheet or police reports,
     as the Act contemplates the Board relying on such evidence. We hold that the Act’s standard
     for denying a license, based on an applicant posing a danger to himself or others or a threat to
     public safety, is consistent with the second amendment and is not unconstitutionally vague. We
     finally hold that plaintiff’s inadequate argument that the Board’s reliance on hearsay violated
     his constitutional rights merits no consideration.

¶4                                       I. BACKGROUND
¶5      In order to provide better context for the facts and procedural history of this case, we first
     explain the statutory scheme for issuing concealed carry licenses under the Act.

¶6                                             A. The Act
¶7       The Act charges ISP with issuing and denying licenses to carry concealed firearms. 430
     ILCS 66/10 (West 2014). The Board, which exists within ISP, is composed of seven
     commissioners with specific qualifications: one with at least five years’ service as a federal
     judge, two with at least five years’ experience as attorneys in the United States Department of
     Justice, three with at least five years’ experience as federal agents, and one with at least five
     years’ experience as a licensed physician or clinical psychologist with expertise in mental
     illness. 430 ILCS 66/20(a) (West 2014).
¶8       Under section 25 of the Act (430 ILCS 66/25 (West 2014)), an applicant for a concealed
     carry license must have six qualifications: (1) be at least 21 years old; (2) have a current, valid
     Firearm Owner’s Identification (FOID) Card and meet the requirements for the issuance of a
     FOID Card; (3) have not been convicted of a misdemeanor involving the use or threat of
     physical force or violence or two or more drug- or alcohol-related offenses in the past five
     years; (4) not be subject to a pending arrest warrant or prosecution; (5) have not been in
     residential or court-ordered alcohol or drug treatment for the last five years; and (6) have
     completed firearms training and education under the Act. Id.



                                                  -2-
¶9         The Act further provides that the ISP “shall issue a license to carry a concealed firearm” to
       an applicant who:
                   “(1) meets the qualifications of Section 25 of [the] Act;
                   (2) has provided the application and documentation required in *** this Act;
                   (3) has submitted the requisite fees; and
                   (4) does not pose a danger to himself, herself, or others, or a threat to public safety
               as determined by the *** Board in accordance with Section 20.” (Emphasis added.)
               430 ILCS 66/10(a) (West 2014).
¶ 10       Once an application is filed, ISP must perform a background check on the applicant. 430
       ILCS 66/35 (West 2014). Additionally, “[a]ny law enforcement agency may submit an
       objection to a license applicant based upon a reasonable suspicion that the applicant is a danger
       to himself or herself or others, or a threat to public safety.” 430 ILCS 66/15(a) (West 2014).
¶ 11       The Board is tasked with hearing any law enforcement objections to an application. 430
       ILCS 66/20(a), (e) (West 2014). The Board can request additional information from the law
       enforcement agency that submitted the objection, ISP, or the applicant. 430 ILCS 66/20(e)
       (West 2014). The Board “shall affirm the objection” and deny the applicant a license “[i]f the
       Board determines by a preponderance of the evidence that the applicant poses a danger to
       himself or herself or others, or is a threat to public safety.” 430 ILCS 66/20(g) (West 2014).
¶ 12       When the Board denies an application, the applicant may petition the circuit court for a
       hearing on the denial. 430 ILCS 66/87(a) (West 2014). The Administrative Review Law (735
       ILCS 5/3-101 et seq. (West 2014)) governs the review of Board decisions in circuit court. 430
       ILCS 66/87(b) (West 2014).

¶ 13                                 B. Procedural History of This Case
¶ 14       Plaintiff filed his application on April 14, 2014. The application included 15 questions
       relating to plaintiff’s criminal history, history of substance use, and mental capacity. Plaintiff
       answered “no” to all of the questions, indicating that he met most of the six qualifications for a
       concealed carry license under section 25.
¶ 15       As part of its background check, ISP compiled defendant’s rap sheet from the Law
       Enforcement Agencies Data System (LEADS). See 20 Ill. Adm. Code 1240.10(a) (1999)
       (describing LEADS as “a statewide, computerized telecommunications system designed to
       provide services, information, and capabilities to the law enforcement and criminal justice
       community in *** Illinois”).
¶ 16       The Chicago police department objected to plaintiff’s application, saying that the
       department had a reasonable suspicion to believe that plaintiff was a threat to public safety. In
       support of its objection, the department attached police reports relating to three incidents
       involving plaintiff.
¶ 17       The first incident occurred on July 13, 2010, when plaintiff allegedly kicked and punched
       an individual using “metal knuckles.” The victim said that plaintiff “caused injury to his face”
       and cracked one of his teeth. The officer reported that he “observed swelling.” A
       supplementary report indicated that the officers could not reach the victim by phone or at his
       address. The officer recommended that the case be suspended pending contact with the victim.



                                                    -3-
¶ 18       The second incident occurred on February 7, 2011. The report said that the victim had
       damaged some of plaintiff’s signs for his campaign for alderman of the 43rd ward of Chicago.
       In response, defendant allegedly called the victim and said:
               “I am going to have some officers come over there and arrest you if you do not pay and
               if not, I’m gonna [sic] have some of my guys come over there and bust your head open
               and break your legs while I’m eating my dinner … it’s nothing to me.”
       A supplementary report said that the victim did not want to have plaintiff arrested and charged
       because “he had heard from people in the Bridgeport neighborhood that [plaintiff] would make
       good on his threats.” The victim eventually stopped returning the detective’s calls, and the
       detective recommended that the investigation be suspended.
¶ 19       The third incident occurred on September 17, 2012, when plaintiff allegedly called one of
       his employees and said, “I’m going to put you in a wood chipper and six feet underground if
       you don’t stop calling about the money.” A detective recommended suspending the
       investigation because the victim said that the calls stopped and that he did not need any further
       police assistance.
¶ 20       The Cook County Sheriff objected shortly after the Chicago police, also claiming a
       reasonable suspicion that plaintiff was a danger to others and a threat to public safety. The
       sheriff attached a Chicago police criminal history report for defendant to support its objection.
       That report indicated that plaintiff had been arrested 18 times. But only one of those arrests led
       to a conviction: a 1992 conviction for criminal damage to property, for which plaintiff received
       probation. The sheriff highlighted four arrests which did not lead to convictions: a 2009 arrest
       for assault, 1990 and 1991 arrests for battery, and a 1989 arrest for assault. The State
       nol-prossed the 2009 assault charge and the other three charges were all stricken off of the
       docket with leave to reinstate.
¶ 21       Based on these objections, the Board initially denied plaintiff’s application for a license,
       and plaintiff sought administrative review of that decision in circuit court. Instead of
       answering the complaint, defendants sought remand of the matter to the Board in light of new
       administrative rules promulgated by ISP, which required the Board to notify applicants of any
       objections to license applications and to give licensees the opportunity to respond to those
       objections. See 20 Ill. Adm. Code 2900.140(e)(1) (2015). The circuit court remanded the
       matter to the Board.1
¶ 22       Then, in a letter dated May 7, 2015, in accordance with the new administrative rules, the
       Board formally notified plaintiff that it had received these objections from the Chicago police
       department and Cook County Sheriff. The Board detailed the specifics of these objections, not
       materially differently than we have described above, and informed plaintiff as follows:
                    “After the Board receives an objection, it statutorily has 30 days to issue a decision.
               However, when the Board requests additional information from the applicant, it has 30
               days from the date that it receives such information to issue a decision. A majority of
               the Board determined that the objection filed against you appears sustainable and that it


           1
            Plaintiff objected to the remand, even though the remand gave plaintiff an opportunity, under the
       new ISP administrative rules, to respond to the objections raised by the law enforcement agencies. In
       any event, plaintiff does not raise the initial remand by the circuit court as a point of error before us, nor
       does he raise any challenge to the application of those new administrative rules to his case.

                                                         -4-
               needs additional information from you in order to reach an informed decision
               concerning your application. ***
                    Pursuant to 20 Ill. Admin. Code 2900.140(e)(1), you now have 15 days from the
               date of receipt of this notice to submit any relevant evidence to the Board for its
               consideration before a final administrative decision is rendered regarding your
               application.” (Emphasis added.)
¶ 23       On May 16, 2015, plaintiff wrote a 2-sentence response to the Board. In his first sentence,
       he wrote that he “has not been CONVICTED OR FOUND GUILTY as noted in the Statute”
       (emphasis in original) and then quoted a portion of section 25 of the Act which, as we recited
       above (supra ¶ 8), provides the preliminary qualifications for licensure, including that the
       applicant not have been convicted of a misdemeanor involving the use or threat of physical
       force or violence or two or more drug- or alcohol-related offenses in the past five years. See
       430 ILCS 66/25 (West 2014).
¶ 24       In his second sentence, plaintiff wrote: “There being no basis in the Statute, and [plaintiff]
       is not a danger to safety, we ask for a hearing.”
¶ 25       On June 13, 2014, the Board notified plaintiff that it had affirmed the objections and
       “determined that [plaintiff was] a danger to [himself], [was] a danger to others, or pose[d] a
       threat to public safety.” Plaintiff filed an amended petition for administrative review in the
       circuit court.
¶ 26       Plaintiff argued that the Board improperly relied on hearsay evidence in reaching its
       decision, that the record supported his application for a license, and that the Board’s reliance
       on hearsay infringed on his right to bear arms under the second amendment. Defendants argued
       that there was sufficient evidence to support the Board’s finding based on the reports submitted
       with the objections, and that the Board could base its decision on those reports.
¶ 27       The court denied plaintiff’s petition. The court found that “the right to carry a concealed
       firearm in public is not an interest specifically protected by the Second Amendment.” The
       court also found that, even if the second amendment protected the right to carry a concealed
       firearm, the Act “would pass intermediate scrutiny,” noting that the application review process
       protected Illinois’s strong interest in “preserv[ing] the general safety of its citizens in public
       spaces.” The court found that sufficient evidence supported the Board’s decision to deny
       plaintiff’s application.
¶ 28       Plaintiff filed this appeal.

¶ 29                                          II. ANALYSIS
¶ 30       As we noted above, judicial review of the denial of a concealed carry license by the Board
       proceeds under the Administrative Review Law. 430 ILCS 66/87(b) (West 2014). In cases
       arising under the Administrative Review Law, we review the administrative agency’s decision,
       not the decision of the circuit court. Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266,
       272 (2009). Our standard of review turns on whether the issue resolved by the agency was a
       question of fact, a question of law, or a mixed question of law and fact. Comprehensive
       Community Solutions, Inc. v. Rockford School District No. 205, 216 Ill. 2d 455, 471 (2005).
¶ 31       We review an agency’s conclusion on a question of law de novo. Id. When the agency
       resolves a question of fact, we defer to that resolution and will reverse it only if it is against the
       manifest weight of the evidence. Id. at 471-72. When the issue involves a mixed question of

                                                     -5-
       law and fact, i.e., “whether established facts satisfy applicable legal rules,” we apply a
       clear-error standard, which defers “to an agency’s experience in construing and applying the
       statutes that it administers.” Id. at 472.
¶ 32       Plaintiff raises several challenges both to the circuit court’s decision and the Board’s
       decision: (1) that the trial court incorrectly found that the second amendment does not protect
       the right to carry a concealed firearm and, as a result, applied the improper level of scrutiny to
       the Act; (2) that the Board improperly relied on the LEADS rap sheet and the Chicago police
       department reports, which were inadmissible hearsay; (3) that the Act’s dangerousness
       standard violates the second amendment and is unconstitutionally vague; and (4) if the Board
       could rely on hearsay evidence under the Act, the Act’s allowing such reliance violates his
       constitutional rights. We address each of these arguments in turn.

¶ 33                           A. Circuit Court’s Second Amendment Analysis
¶ 34        Plaintiff raises two arguments relating to the trial court’s findings. First, he argues that the
       trial court incorrectly found that the second amendment does not protect a right to carry a
       concealed firearm outside the home. Second, he claims that the trial court incorrectly applied
       the intermediate-scrutiny standard in its second-amendment analysis. In fact, the heading of
       every single argument begins with an explanation of how the “circuit court erred.”
¶ 35        As we noted above, on administrative review, our concern is not the trial court’s analysis; it
       is the administrative agency’s decision. Exelon Corp., 234 Ill. 2d at 272. Thus, the accuracy of
       the circuit court’s second-amendment analysis in this case has no bearing on the outcome.
¶ 36        Plaintiff does not contend that some error by the circuit court deprived him of his ability to
       obtain circuit court review under the Administrative Review Law. Nor does he request a new
       circuit court hearing. He only takes issue with the merits of the Board’s appeal as analyzed by
       the trial court. Because the trial court’s analysis is unimportant in resolving the merits of
       plaintiff’s arguments, we decline to address it.

¶ 37                      B. Reliance on LEADS Rap Sheet and Police Reports
¶ 38       Next, plaintiff contends that the Board improperly relied on ISP’s LEADS rap sheet and
       police reports in denying his application. Plaintiff claims that these documents contained
       hearsay and that the Board may not consider hearsay, both under its own rules and under
       general principles of administrative law. For purposes of this section, we do not address
       plaintiff’s argument that the use of hearsay violates his second amendment rights; we reserve
       the constitutional issues for a later section.
¶ 39       Whether the Act permits the agency to consider both the rap sheet and the reports in its
       determination requires us to interpret the Act. Questions of law we review de novo. Brunton v.
       Kruger, 2015 IL 117663, ¶ 24.

¶ 40                                       1. LEADS Rap Sheet
¶ 41       We turn first to the use of the LEADS rap sheet. Plaintiff contends that the Board’s own
       rules prohibit it from relying on LEADS. We find, however, that plaintiff’s argument reflects a
       fundamental misunderstanding of the applicable administrative rule.
¶ 42       To explain why, we must first clarify that the Act differentiates between the ISP and other
       “law enforcement agencies.” Specifically, the Act defines the “ ‘Department’ ” as ISP,

                                                     -6-
       whereas a “ ‘Law enforcement agency’ ” is defined as “any federal, State, or local law
       enforcement agency, including offices of State’s Attorneys and the Office of the Attorney
       General.” 430 ILCS 66/5 (West 2014).
¶ 43        These bodies play different roles. The ISP must conduct a background check on every
       applicant for a license. 430 ILCS 66/35 (West 2014) (“The Department shall conduct a
       background check of the applicant to ensure compliance with the requirements of this Act and
       all federal, State, and local laws.”). “Law enforcement agencies,” on the other hand, may file
       objections to the license application with ISP if that objection is “based upon a reasonable
       suspicion that the applicant is a danger to himself or herself or others, or a threat to public
       safety.” 430 ILCS 66/15(a) (West 2014).2
¶ 44        Sticking for the moment with the ISP’s role, section 35 of the Act directs ISP, in
       conducting that mandatory background check, to use, among other sources, “all available state
       and local criminal history record information files.” 430 ILCS 66/35(2) (West 2014). And
       LEADS “is a statewide, computerized telecommunications system designed to provide
       services, information, and capabilities to the law enforcement and criminal justice community
       in the State of Illinois.” (Emphasis added.) 20 Ill. Adm. Code 1240.10(a) (1999). All policing
       bodies in the State of Illinois must transmit information concerning arrests, charges, and
       dispositions of charges to ISP. 20 ILCS 2630/2.1(a)-(c) (West 2014). Moreover, various
       statutes require agencies to submit a host of other information to LEADS. See, e.g., 50 ILCS
       722/10(a)(3)(A) (West 2014) (missing persons information); 55 ILCS 5/3-6019 (West 2014)
       (warrants); 740 ILCS 22/302(a) (West 2014) (civil no contact orders); 750 ILCS 60/302(a)
       (West 2014) (orders of protection).
¶ 45        Because section 35 requires ISP to search all available state criminal history information
       files, and LEADS is a compilation of criminal justice information, it follows that, as part of the
       background check in section 35, the ISP is authorized to check LEADS.
¶ 46        And it thus also follows that the Board may consider LEADS information when called
       upon to consider objections to the license application—the whole reason for the Board’s
       existence. The Act provides as much in more than one place in the statutory scheme. Section
       15 provides that “[i]f a law enforcement agency submits an objection [to a license application]
       ***, the Department shall submit the objection and all information available to the Board
       under State and federal law related to the application to the Board within 10 days of
       completing all necessary background checks.” (Emphasis added.) 430 ILCS 66/15(a) (West
       2014). Likewise, section 20 provides that the Board, in considering objections by law
       enforcement agencies, may “consider information submitted by the Department, a law
       enforcement agency, or the applicant.” (Emphasis added.) 430 ILCS 66/20(e) (West 2014).
       Thus, contrary to plaintiff’s claim, the Board may consider LEADS information as much as it
       may consider any other relevant information.
¶ 47        Plaintiff’s claim that the Board is prohibited from considering LEADS information is
       based on this administrative rule:
                “Criminal history background checks for all [license] applicants will be conducted by
                the Department. Law enforcement officials who wish to raise an objection to an ***


           2
            For the sake of complete accuracy, the ISP may also object to a license application, but only in
       limited instances not relevant to this case. See 430 ILCS 66/15(b) (West 2014).

                                                     -7-
               applicant shall not use LEADS to run background checks to determine *** eligibility.”
               20 Ill. Adm. Code 1231.70(a) (2014).
¶ 48       First of all, that rule says nothing about what the Board can or cannot consider. It is not a
       limitation on the Board whatsoever. Second, the passage on which plaintiff relies does not
       restrain what the ISP—“the Department”—may use when conducting its mandatory
       background check; it only constrains what the other law enforcement agencies may use in
       determining whether to submit an objection to the license application. The ISP easily could
       have written this rule to constrain itself, and the Board, similarly, had it wished to do so. The
       plain language of the rule does not support plaintiff’s position.
¶ 49       And restricting outside law enforcement agencies to information other than LEADS data
       makes sense. If ISP must run a background check of every applicant, and ISP has a duty to
       check all available state criminal history information when doing so, then ISP will likely check
       LEADS—its own criminal history database. Prohibiting other law enforcement agencies from
       “us[ing] LEADS to run background checks” is doing nothing more than preventing the Board
       from receiving duplicative data, a perfectly reasonable aim of an administrative rule.
¶ 50       Here, the LEADS rap sheet delivered to the Board was not included with the objections
       filed by the Chicago police or the Cook County sheriff. Rather, it was part of ISP’s background
       check on plaintiff. Because the rule restrains only the use of LEADS rap sheets in making
       objections, which is a distinct procedure from ISP’s background checks, ISP’s submission of
       the rap sheet in this case did not run afoul of its rules, nor did the Board’s consideration of that
       information.

¶ 51                                         2. Police Reports
¶ 52       Plaintiff also contends that the Board erred in relying on the police and arrest reports
       submitted by the Chicago police department and Cook County sheriff in support of their
       objections to his application. Plaintiff contends that hearsay is inadmissible in administrative
       proceedings and that police reports and arrest reports do not fall into any recognized
       exceptions to the rule against hearsay.
¶ 53       At the outset, we agree with plaintiff that the police reports submitted by the Chicago
       police department and the criminal history report submitted by the Cook County sheriff
       contained hearsay evidence. Those documents consisted of outside statements that could only
       be relevant if they were true. See Ill. R. Evid. 801(c) (eff. Jan. 1, 2011) (“ ‘Hearsay’ is a
       statement, other than one made by the declarant while testifying at the trial or hearing, offered
       in evidence to prove the truth of the matter asserted.”).
¶ 54       We also recognize that, as a general matter, hearsay evidence is not admissible in an
       administrative proceeding. Abrahamson v. Illinois Department of Professional Regulation,
       153 Ill. 2d 76, 94 (1992); see also 5 ILCS 100/10-40(a) (West 2014) (in administrative
       proceedings, agencies should follow rules of evidence applicable in civil cases in circuit
       courts). But administrative agencies are creatures of statute (County of Knox ex rel. Masterson
       v. The Highlands, L.L.C., 188 Ill. 2d 546, 554 (1999)), and, as such, the legislature may define
       or alter the rules of evidence applicable to an agency’s proceedings. See, e.g., Cook County
       Board of Review v. Property Tax Appeal Board, 339 Ill. App. 3d 529, 535 (2002) (enabling
       statute for property tax appeal board “ ‘eliminate[d] formal rules of pleading, practice and
       evidence’ ” (quoting 35 ILCS 200/16-180 (West 2000))).


                                                    -8-
¶ 55       So the question is whether the Act allows the Board to consider hearsay evidence
       submitted with a law enforcement agency’s objection to a concealed carry license. In our
       recent decision in Perez v. Illinois Concealed Carry Licensing Review Board, 2016 IL App
       (1st) 152087, ¶ 24, we held that “the Act establishes the intent to permit the admission of
       hearsay evidence before the Board for considering a concealed carry license application.”
       Looking to several provisions of the Act, we found that “the Act permits *** an exception [to
       the rule against hearsay] because it requires the [ISP] as well as the Board to consider an
       applicant’s criminal history, including arrests, when reviewing an application.” Id. (citing 430
       ILCS 66/15(a), 20(e), 35(2) (West 2014)).
¶ 56       We adhere to our holding in Perez. The Act says that, when considering a law enforcement
       objection, the Board should “review the materials received with the objection from the law
       enforcement agency.” 430 ILCS 66/20(e) (West 2014). And it says that, when making an
       objection, a law enforcement agency “must include any information relevant to the objection.”
       430 ILCS 66/15(a) (West 2014). Thus, the Act contemplates the submission of a wide range of
       information by law enforcement.
¶ 57       Moreover, section 15(b) of the Act (430 ILCS 66/15(b) (West 2014)) expressly
       contemplates that, in a specific context, the Board should consider arrest records. That section
       states that, when an applicant has five or more arrests in the seven years preceding his
       application, ISP “shall object and submit the applicant’s arrest record *** and any additional
       information submitted by a law enforcement agency to the Board.” (Emphasis added.) Id.
       Thus, the legislature authorized the Board to consider arrest records when an applicant has a
       certain number of arrests. It stands to reason that, even when an applicant has fewer arrests in
       his background, such records would still be among the wide variety of information the Board
       could consider in weighing an objection. If the Act specifically contemplates the use of arrest
       records when the applicant has a certain number of them within a recent time frame, it would
       be nonsensical to read the statute as categorically barring them as inadmissible hearsay simply
       because there are less of them, or because they happened earlier in time.
¶ 58       Plaintiff contends that Perez is distinguishable because the plaintiff in that case had
       forfeited his hearsay argument. While plaintiff is correct that the plaintiff in Perez forfeited his
       hearsay argument (Perez, 2016 IL App (1st) 152087, ¶ 23), the court still reached the merits of
       that argument (id. ¶ 24). And as we explained above, we find the analysis of Perez to be
       persuasive in light of the language of the Act.
¶ 59       Plaintiff also claims that Perez is distinguishable because the hearsay evidence in Perez
       was “from 2011, and at most from 2007,” whereas the arrests at issue in this case were much
       older. But plaintiff has not explained how the age of a document affects a hearsay objection,
       why a more recent document should be able to overcome a hearsay objection but an older
       document should not. Plaintiff also ignores that, in this case, the Chicago police department’s
       objection cited three incidents occurring between 2010 and 2012. The Cook County sheriff
       cited four arrests occurring in 2009, 1991, 1990, and 1989. Thus, contrary to plaintiff’s claim,
       the evidence supporting the objections was not “desk reports some 30-years old.”
¶ 60       We hold that the Board properly considered the police reports and criminal history report
       submitted by the Chicago police department and the Cook County sheriff.




                                                    -9-
¶ 61                                   C. The Dangerousness Standard
¶ 62       Plaintiff raises two constitutional challenges to the Act’s standard for assessing law
       enforcement objections, found in section 20(g) of the Act:
               “If the Board determines by a preponderance of the evidence that the applicant poses a
               danger to himself or herself or others, or is a threat to public safety, then the Board shall
               affirm the objection of the law enforcement agency or the Department and shall notify
               the Department that the applicant is ineligible for a license.” 430 ILCS 66/20(g) (West
               2014).
       Plaintiff contends that this dangerousness standard violates both his right to bear arms under
       the second amendment to the United States Constitution (U.S. Const., amend. II), and his
       constitutional rights to due process of law (U.S. Const., amend. XIV; Ill. Const. 1970, art. I,
       § 2) because it is impermissibly vague.
¶ 63       Statutes are presumed to be constitutional, and the party challenging the constitutionality
       of a statute bears the burden of proving that the statute is unconstitutional. People v. Aguilar,
       2013 IL 112116, ¶ 15. We have a duty to construe any statute in a manner that upholds the
       statute’s constitutionality. Id. We apply de novo review. Id. We now turn to each of plaintiff’s
       arguments.

¶ 64                                        1. Right to Bear Arms
¶ 65       Plaintiff argues that the dangerousness standard violates his right to bear arms because it is
       not a “concrete standard” justifying the State’s intrusion on his right to bear arms. He contends
       that the standard is not narrowly circumscribed to serve the State’s interest in preserving public
       safety.
¶ 66       At the outset, plaintiff never clarifies for us whether he is mounting a facial or as-applied
       challenge to the Act. Without ever once specifying one challenge or the other, his argument
       seems to veer between the two concepts. We would be within our rights to declare this
       argument forfeited for failing to properly focus our attention on the appropriate challenge, but
       instead we will address each challenge.
¶ 67       A party challenging the facial constitutionality of a statute bears the burden of showing that
       the statute is unconstitutional in all its applications—that under no set of circumstances could
       the statute be applied in a constitutional manner. People v. Burns, 2015 IL 117387, ¶ 27;
       People v. Wiggins, 2016 IL App (1st) 153163, ¶ 75. An “ ‘as applied’ ” constitutional
       challenge, on the other hand, requires a defendant to show that the statute violates the
       constitution as it applies to him. People v. Garvin, 219 Ill. 2d 104, 125 (2006); Wiggins, 2016
IL App (1st) 153163, ¶ 75. Of course, if a statute is constitutional as applied to a plaintiff, a
       facial challenge will necessarily fail, too, because that means there is at least one set of facts
       where the statute may be constitutionally applied. Garvin, 219 Ill. 2d at 117. Thus, it makes
       sense to begin with consideration of an as-applied challenge, because if we find that the Act
       was applied constitutionally to plaintiff, then the facial challenge will necessarily fail as well;
       we will have found at least one set of circumstances where the Act was applied
       constitutionally. See Wiggins, 2016 IL App (1st) 153163, ¶¶ 75, 87.3


           3
            At oral argument, plaintiff’s counsel said he was mounting a facial challenge to the Act, though he
       did not address whether he was raising an as-applied challenge, too. It makes no difference. It still

                                                     - 10 -
¶ 68       We apply a two-step approach to a second-amendment challenge. People v. Mosley, 2015
IL 115872, ¶ 34. First, we look to the text and history of the second amendment “to determine
       whether the challenged law imposes a burden on conduct that was understood to be within the
       scope of the second amendment’s protection at the time of ratification.” Id. If the conduct is not
       within the scope of the second amendment, then the regulated activity “is categorically
       unprotected.” Id. But if the historical evidence is inconclusive or suggests that the regulated
       activity is not unprotected, then we apply “the appropriate level of means-ends scrutiny” and
       consider “the strength of the government’s justification for restricting or regulating the
       exercise of second amendment rights.” Id.
¶ 69       With respect to the first step, in Aguilar, 2013 IL 112116, ¶ 21, our supreme court
       recognized that “the second amendment protects the right to possess and use a firearm for
       self-defense outside the home.” Thus, the second amendment generally protects plaintiff’s
       right to carry a ready-to-use gun outside the home. The question, then, is whether the Act’s
       dangerousness standard impermissibly encroaches on that right.
¶ 70       Plaintiff does not claim that the existence of the licensing scheme, in and of itself, violates
       the second amendment. And for good reason. It is well established that, as a general matter,
       requiring an individual to obtain a license to possess a firearm—whether inside the home or
       beyond—is a reasonable regulation of the right to bear arms. Mosley, 2015 IL 115872, ¶ 36;
       Wiggins, 2016 IL App (1st) 153163, ¶¶ 79-81. And in Berron v. Illinois Concealed Carry
       Licensing Review Board, 825 F.3d 843, 847 (7th Cir. 2016), the Seventh Circuit Court of
       Appeals held that requiring individuals to obtain concealed carry licenses under the Act did not
       violate the second amendment. Thus, the mere fact that plaintiff had to apply for a license
       before he could carry a concealed firearm did not, by itself, violate plaintiff’s rights under the
       second amendment.
¶ 71       Nor does plaintiff claim that the State would violate the second amendment by prohibiting
       a person who truly poses a danger or threat to society from carrying a gun outside the home.
       Again, for good reason. Since District of Columbia v. Heller, 554 U.S. 570, 626-27 (2008), the
       United States Supreme Court has emphasized that second amendment rights are not absolute,
       and that traditional prohibitions on gun ownership for people such as felons or the mentally ill
       were almost certainly constitutional. Our supreme court in Aguilar, in determining that minors
       could be prevented from possessing guns, relied on our country’s “ ‘longstanding practice of
       prohibiting certain classes of individuals from possessing firearms—those whose possession
       poses a particular danger to the public.’ ” (Emphasis added.) Aguilar, 2013 IL 112116, ¶ 27
       (quoting United States v. Rene E., 583 F.3d 8, 15 (1st Cir. 2009)). It is hard to imagine a person
       who falls more squarely into the group of individuals who “pose[ ] a particular danger to the
       public” (internal quotation marks omitted) (id.) than one who is found by the Board, by a
       preponderance of the evidence, to “pose[ ] a danger to himself or herself or others” or to be a
       “threat to public safety.” 430 ILCS 66/20(g) (West 2014).
¶ 72       But while plaintiff does not object to a licensure regimen, or to the denial of licenses to
       people who are truly dangerous, he maintains that section 20(g) violates the second
       amendment because the standard—“that the applicant poses a danger to himself or herself or
       others, or is a threat to public safety” (430 ILCS 66/20(g) (West 2014))—“is a ‘standard

       makes sense to begin with an as-applied challenge because if it is unsuccessful, it represents an example
       where the Act could be constitutionally applied, thereby defeating the facial challenge.

                                                      - 11 -
       without standards’ which leaves the State with unfettered discretion to interdict a
       Constitutional right.” (Emphasis in original.)
¶ 73        The problem for plaintiff, however, is that in an as-applied challenge, plaintiff must show
       that this standard was applied unconstitutionally to his case (Garvin, 219 Ill. 2d at 117;
       Wiggins, 2016 IL App (1st) 153163, ¶ 75), but he did next to nothing to challenge the strength
       or soundness of the Board’s finding of dangerousness below.
¶ 74        As we chronicled above (supra ¶¶ 21-24), the case was remanded to the Board so that
       plaintiff would receive specific notice of the objections made by law enforcement agencies,
       and so plaintiff would have the opportunity to respond. The Board listed out the specific
       objections to plaintiff’s application and gave him 15 days “to submit any relevant evidence to
       the Board for its consideration.”
¶ 75        To say the very least, plaintiff did not appropriately seize this opportunity. He responded
       with a two-sentence letter to the Board. The first sentence was not “relevant evidence” at all. It
       was a legal argument, claiming that because he was never convicted of those incidents cited by
       law enforcement agencies, they had no bearing on the qualification factors in section 25 of the
       Act. That argument was wrong as a legal proposition—apart from section 25, section 20 of the
       Act spells out that the Board must deny an application if the applicant is deemed a danger to
       himself or others after law enforcement officials object (430 ILCS 66/20(g) (West 2014))—but
       the bigger point is that this legal argument did not even remotely address, as a factual matter,
       the information submitted by the two objecting law enforcement agencies. And the second
       sentence was even less helpful—plaintiff merely stated that, “There being no basis in the
       Statute, and [plaintiff] is not a danger to safety, we ask for a hearing.”
¶ 76        So on the one hand, the Board had been presented with information from two law
       enforcement agencies that plaintiff was alleged to have committed the following acts: (1) he
       threatened to put an individual “in a wood chipper and six feet underground” if that individual
       did not stop bothering plaintiff about an issue concerning money in 2012; (2) he threatened to
       “bust [a man’s] head open” and “break [his] legs” for damaging some of plaintiff’s campaign
       signs in 2011; (3) he kicked and punched an individual with brass knuckles in 2010; and (4) he
       had been arrested 18 times, including a 1992 conviction for criminal damage to property and
       arrests for assault and for battery.
¶ 77        No doubt, none of these acts (save one) led to a conviction, and many were not charged at
       all. But it is fair to say that Board members might have found some of these allegations to be
       particularly disturbing about a man seeking now to arm himself in public. And that is precisely
       why plaintiff’s response—his opportunity “to submit any relevant evidence to the Board for its
       consideration”—was so crucial.
¶ 78        Plaintiff could have said in response, for example, that he did not commit any of these acts,
       that he was utterly innocent. He could have said that some or all of these incidents were
       accompanied by specific circumstances that mitigated his actions or absolved him entirely. He
       might have explained that the alleged victims had ulterior motives—grudges or reasons to
       fabricate their stories. He could have submitted the names of, if not affidavits or statements
       from, eyewitnesses who would exonerate him. He might have made the case that the past was
       the past, that he was a changed man. He could have done any number of things to attempt to
       convince the Board that he did not, at this time, “pose[ ] a danger to himself *** or others” and
       that he was not “a threat to public safety.” 430 ILCS 66/20(g) (West 2014).


                                                   - 12 -
¶ 79       But instead, plaintiff merely responded that those allegations were not legally relevant
       (which, as we have explained, was incorrect) and then nakedly announced that he was “not a
       danger to safety.” Short of a confession to those disturbing allegations, it is hard to imagine
       how plaintiff’s response could have been less helpful to his cause.
¶ 80       And plaintiff now claims that the standard of dangerousness-or-threat-to-public-safety was
       unconstitutionally applied against him. Given that he essentially lay down in the face of the
       standard, plaintiff cannot plausibly complain that the Board’s ultimate decision to find him a
       danger and threat to public safety was a complete abandonment of the standard or an exercise
       of unfettered discretion. To the contrary, a reasonable member of the Board could have
       rationally determined that defendant’s effective silence in the face of these shocking
       allegations was deafening, maybe even tantamount to an admission.
¶ 81       It is true that plaintiff requested a hearing, but the Board was not required to give him one.
       Hearings before the Board “shall be limited to circumstances that cannot be resolved to the
       CCLRB’s satisfaction through written communication with the parties.” 20 Ill. Adm.
       Code 2900.140(c) (2015). Plaintiff has not complained to this court that he was improperly
       denied a hearing, and we would have to agree with the Board that plaintiff gave it no reason
       whatsoever to provide one. Plaintiff’s chance to put his best foot forward was in his written
       submission, and he wholly failed to do so.
¶ 82       Even if plaintiff could make the case that the words “danger” and “threat to public safety”
       are less than perfectly precise in theory—an argument we do not address—they were
       sufficiently definite as applied to the facts of this case. Hitting someone with brass knuckles is
       “dangerous” under the narrowest of definitions. Threatening people with a stint in a wood
       chipper, or with busting their heads open and breaking their legs, would make anyone’s list of
       a “danger” or “threat.” And given that plaintiff did absolutely nothing to disabuse the Board of
       the notion that he actually committed these acts, we cannot fault the Board for making the
       determination, by a preponderance of the evidence, that plaintiff posed a danger to himself or
       others and was a threat to public safety.
¶ 83       Because the state has the right to deny a concealed carry license to someone who is a
       danger or threat to public safety (Aguilar, 2013 IL 112116, ¶ 27), and because plaintiff made
       virtually no attempt to deny the allegations that led to the Board’s finding of dangerousness or
       threat to public safety, he cannot establish that the denial of his license violated the second
       amendment. His as-applied second amendment challenge fails. As such, his facial challenge
       fails, too, because we need look no further than the case before us to find a constitutional
       application of the standard. See Garvin, 219 Ill. 2d at 125; Wiggins, 2016 IL App (1st) 153163,
       ¶¶ 75, 87.

¶ 84                                           2. Vagueness
¶ 85       Plaintiff also contends that the dangerousness standard violates his right to due process of
       law. While plaintiff couches this argument in terms of procedural due process, for reasons we
       explain more fully below, he has actually presented us with an argument that the
       dangerousness standard of section 20(g) is unconstitutionally vague.
¶ 86       The doctrines of procedural due process and vagueness are both rooted in due process
       principles. See Mathews v. Eldridge, 424 U.S. 319, 332 (1976); Giaccio v. Pennsylvania, 382
U.S. 399, 402-03 (1966). But while procedural due process and vagueness have similar
       origins, the tests we apply in analyzing the two doctrines differ. For a procedural due process

                                                   - 13 -
       claim, we apply the framework laid out in Mathews, in which we consider the individual’s
       interest, the government’s interests, and the risk of erroneous deprivation of the individual’s
       interest under the existing procedures. Lyon v. Department of Children & Family Services, 209
Ill. 2d 264, 277 (2004) (citing Mathews, 424 U.S. at 335). For a vagueness challenge, we
       consider two factors: (1) whether the law fails to provide people of ordinary intelligence a
       reasonable opportunity to understand what conduct it prohibits so that they may act
       accordingly and (2) whether the law provides reasonable standards to law enforcement to
       ensure against authorizing or even encouraging arbitrary and discriminatory enforcement.
       Wilson v. County of Cook, 2012 IL 112026, ¶ 21; see also Hill v. Colorado, 530 U.S. 703, 732
       (2000).
¶ 87        In this case, plaintiff relies on the vagueness standard, expressly quoting our supreme
       court’s recitation of that standard in Wilson. His argument focuses on how the Act fails to
       provide an applicant of notice of the conduct that will prevent him from getting a concealed
       carry license, and that the Act grants the Board “virtually limitless discretion” to deny a
       license. These arguments more appropriately fit within the vagueness rubric. Moreover, he
       does not recite or balance the Mathews factors or explain what additional procedures should be
       in place to protect his right to carry a concealed firearm. Thus, plaintiff’s argument is properly
       styled as a vagueness challenge, and we will consider it as such.
¶ 88        Having properly characterized plaintiff’s argument, we now address its merits.
¶ 89        First, like other constitutional challenges, a vagueness challenge can take the form of a
       facial challenge or an as-applied challenge. Wilson, 2012 IL 112026, ¶ 23; People v. Einoder,
       209 Ill. 2d 443, 448 (2004). Again, plaintiff does not specify the form his challenge takes, but if
       the as-applied challenge fails, then the facial one does by extension, as we have already
       explained. See Garvin, 219 Ill. 2d at 125; Wiggins, 2016 IL App (1st) 153163, ¶¶ 75, 87.
¶ 90        So we begin with the as-applied challenge. We examine whether the language of the statute
       is vague “ ‘in light of the particular facts of the case.’ ” Einoder, 209 Ill. 2d at 451 (quoting
       People v. Greco, 204 Ill. 2d 400, 416 (2003)). “ ‘When the statute is examined in the light of
       the facts of the case and the statute clearly applies to the party’s conduct, then a challenge to
       the statute’s constitutionality based upon vagueness will be unsuccessful.’ ” Einoder, 209 Ill.
2d at 451-52 (quoting People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 291-92 (2003)).
¶ 91        Our analysis here will sound familiar, because even though plaintiff couched his first
       constitutional challenge under the second amendment, in substance his argument was that his
       right to bear arms was violated by an impermissibly vague standard that allowed the Board to
       deny him his license based on its own subjective whim, not any meaningful criteria. We
       rejected that challenge, as applied to plaintiff, because we held that any reasonable definition
       of “danger” or “threat” would include the alarming conduct plaintiff was alleged to have
       committed, and which the Board found sufficient to deem him a danger and threat to public
       safety.
¶ 92        Our reasoning is not materially different here. Plaintiff claims that the Act failed to provide
       him notice of the conduct that would deny him a concealed carry license. But reading the Act,
       he was given clear notice that (1) the ISP would run a background check on him; (2) other law
       enforcement agencies would have the opportunity to weigh in on his application and, if they
       objected, to provide the basis of their objections to the ISP and the Board; and (3) if, after
       consideration of any possible objection, he was deemed to pose a threat to himself or others or
       a threat to public safety, his application would be denied.

                                                    - 14 -
¶ 93        And he certainly knew his own past. He might not have known if his alleged past conduct
        would ever be brought to light, but he cannot plausibly argue that he did not appreciate that, if
        it did, that allegations involving beatings with brass knuckles, threats to maim and kill in
        graphic terms, and 18 separate arrests might lead to a conclusion that he was “dangerous” or a
        “threat to public safety.” As we have said before, even if the outermost boundaries of words
        like “danger” and “threat to public safety” were theoretically imprecise, what should have been
        perfectly clear to a reasonable person in plaintiff’s shoes is that the allegations concerning his
        past conduct could comfortably fall within the heart of those definitions.
¶ 94        Because the challenged standard of dangerousness and threat to public safety clearly
        applied to the conduct of which plaintiff was accused, his as-applied vagueness challenge fails.
        As such, so does his facial challenge.

¶ 95                       D. Consideration of Hearsay as Constitutional Violation
¶ 96        Finally, plaintiff argues that, even if the Act permitted the Board to consider hearsay
        evidence, “such an interpretation violates [plaintiff’s] Constitutional rights.” Plaintiff says
        “[u]sing hearsay documents and summaries from some thirty-years [sic] ago as the foundation
        to interdict [plaintiff’s] right to bear and keep arms is outrageous and unacceptable and violates
        his due process rights.”
¶ 97        The entirety of plaintiff’s argument is one-half of a page, with no citation to any authority.
        We fail to see how plaintiff could have possibly thought that a constitutional argument of this
        magnitude merited that minimal level of discussion. In fact, it is not even clear from his
        argument whether he claims that the use of hearsay violates his due process rights, his second
        amendment rights, or both. His argument merits no discussion on appeal. See People v.
        Oglesby, 2016 IL App (1st) 141477, ¶ 205 (“The failure to cite any authority or to articulate an
        argument will result in forfeiture of that argument on appeal.”).

¶ 98                                       III. CONCLUSION
¶ 99       For the reasons stated, we affirm the judgment of the circuit court.

¶ 100      Affirmed.




                                                    - 15 -